DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Response to Amendment
	Applicant has submitted amendments to the claims on 12/16/2021. Amendments to the claims have removed the need for interpretation under 35 USC 112(f). Therefore, the 35 USC 112(b) rejection of claims 1-9 that were based on the interpretation under 35 USC 112(f) has been withdrawn. Claim 2 has been cancelled. 

Claim Objections
Claim 1 objected to because of the following informalities: a displays that displays should be written as a display that displays.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 3-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the molding condition element item having the degree of influence on the subject quality element item that is greater than a predetermined value is output to the display”. It is not particularly pointed out and distinctly claimed as to which of the molding condition element, degree of influence, or the subject quality element item has the value that is greater than a predetermined value. 
For the purpose of examination, it will be understood that the degree of influence is the value that is greater than a predetermined value. 
Claims 3-9 are rejected due to their dependence on claim 1. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al (US PUB. 20170031330, herein Shiraishi) in view of Yoshida et al (US PUB. .  

	Regarding claim 1, Shiraishi teaches A device for assisting molding condition determination and for use with a molding method that molds an article by feeding molten material into a mold (0010), the device comprising: 
processing circuitry configured to create a learning model through machine learning (0026 “a machine learning device that performs machine learning of adjusting operating conditions by an injection molding machine”, 0052) in which a plurality of molding condition element items used to mold the article (0022 “operating-conditions adjustment learning section include at least one of mold clamping conditions, ejector conditions, injection dwell conditions, metering conditions, temperature conditions, nozzle touch conditions, resin supply conditions, mold-thickness conditions, molded-article extraction conditions, and hot-runner conditions”) and a plurality of quality element items of the molded article are used as learning data (0012 “the physical-amount data observed by the state observation section may include at least one of a weight and a size of a molded article measured by the measurement section, an appearance, a length, an angle, an area, and a volume calculated from image data on the molded article, an optical examination result of an optically molded article”, 0067 “a molding failure such as a burr, a sink mark, a warp, an air bubble, a short shot, a flow mark, a weld line, a silver streak, color irregularities, discoloration, carbonization, intrusion of impurities, deviation of an optical axis of a lens molded article outside an allowable value, and a failure in the thickness of a molded article occurs”), the learning model relating to a degree of influence of each of the molding condition element items on each of the quality element items (0026 “the machine learning device including: a learning-result storage section that stores a learning result of adjusting the operating conditions; a state observation section that observes, when injection molding is performed by the injection molding machine, ; 
[and a displays that displays] an input of a subject quality element item to be checked, the subject quality element item selected from the quality element items (0012, 0054 “The physical-amount data storage section 22 stores physical-amount data observed by the state observation section 21 during injection molding as physical-amount data on a molded article molded by the injection molding”, 0053 0012 lists out the quality elements to be checked. These are the same qualities used for the quality elements item.), 
[and displays as an output] using the learning model, the molding condition element item that has the degree of influence on the subject quality element item (0072 “it becomes possible to learn the combination of a screw rotation speed and back pressure at which consumption power becomes minimum within a range in which an excellent article may be stably molded without the occurrence of a molding failure.”), 
wherein the molding condition element item having the degree of influence on the subject quality element item that is greater than a predetermined value is output to the display (0063 “it is known that the screen of the injection molding machine has the function of displaying injection dwell pressure data in one shot using a pressure waveform based on a horizontal axis (a time or a screw position) and a vertical axis (pressure) and has the function of displaying an alert message or quality discrimination when the waveform does not fall within upper and lower limits set in a plurality of intervals of the pressure waveform.”). 
Shiraishi does not teach and a displays that displays and displays as an output and wherein the molding condition element item having the degree of influence on the subject quality element item that is greater than a predetermined value is output to the display. 
Yoshida teaches and a displays that displays (0060)
and displays as an output (0060 “output device 105 outputs (displays) a determination result screen 137 to the user or the like”, a determination is displayed. Shiraishi as shown above teaches determining a determination. The combination of Shiraishi and Yoshida would yield a means for determining the claimed determination and for displaying the determination). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine determinations of Shiraishi with the displaying of injection molding machine information of Yoshida since Yoshida teaches a means for improving the accuracy of risks defined for abnormalities that might occur in a system (0013).
Shiraishi and Yoshida do not teach wherein the molding condition element item having the degree of influence on the subject quality element item that is greater than a predetermined value is output to the display. 
Wenskus teaches wherein the molding (2:10-12 “this invention concerns a method for controlling the quality of an injection molded product being made with a temperature and pressure-controlled molding machine”) condition element item (3:30-37 “calls for partitioning the loss factor associated with a chosen dimension into percentages contributed by known loss elements. The partitioning step will be explained in detail hereinafter. The loss elements associated with the injection molding process are generally considered to be: (1) target error; (2) cavity bias; (3) process error and (4) other.”, loss elements correspond to molding condition element items) having the degree of influence on the subject quality element item that is greater than a predetermined value (2:20-25 “the method calls for determining which dimension of the molded product has the highest associated loss factor. That dimension is selected and its loss factor is partitioned into percentages of loss contributed by predetermined loss elements. Any loss element contributing more than a predetermined percentage to the loss factor is then adjusted by making appropriate changes in the molding equipment or in the  is output to the display (fig. 4, col 5 lines 35-40). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine learning techniques and data teachings of Shiraishi and the display teachings of Yoshida with the calculations and the percentage of loss factors of Wenskus since Wenskus teaches a means for effectively improve product and process quality (abstract).

Regarding claim 3, Shiraishi, Yoshida, and Wenskus teach the device according to claim 1.
Shiraishi and Wenskus further teaches wherein a value of the degree of influence (Shiraishi, 0039 “an action value function is a value function indicating to what degree an action a.sub.t is valuable in a certain state s.sub.t. The action value function is expressed as a function using a state and an action as arguments and updated based on a reward obtained with respect to an action in a certain state”, 0070 “the adjustment of the operating conditions corresponds to the action a used in the machine learning”, states as shown in 0053 are defined according to physical characteristics of the molded article. Actions are operating conditions of the injection molding machine. Actions and their degree of influence on the physical characteristics of the molded article are expressed) is output to the display (Wenskus 3:30-37, 2:20-25, 5:35-40).

Regarding claim 5, Shiraishi, Yoshida, and Wenskus teach the device according to claim 1. 
Shiraishi and Yoshida further teach wherein: when the subject quality element item has deviation from a target value for the subject quality element item (Shiraishi 0019 “when the physical-amount data deviates from the target value”), the display displays (Yoshida 0060) input of the subject quality element item (Shiraishi 0012, 0054 “The physical- and the deviation between the subject quality element item and the target value (Shiraishi 0053 “The state observation section 21 is a function section that observes physical-amount data regarding injection molding output from each of the devices of the injection molding system 1 and imports the observed state data in the machine learning device 20. The physical-amount data includes…a deviation amount of an optical axis of a transparent molded article”, 0017 “In the injection molding system, an allowable value may set in advance in the physical-amount data, and the reward calculation section may give, when the physical-amount data deviates from the allowable value, a negative reward based on an amount of the deviation.”, 0063); 
and the output (Shiraishi 0063) includes a recommendation, in accordance with the degree of influence on the subject quality element item, which of the molding condition element items to adjust in order to eliminate the deviation (Shiraishi 0062 “it is known that burrs occur in a molded article at a maximum injection pressure of 200 MPa or higher and a short shot occurs in the molded article at a maximum injection pressure of 190 MPa or lower, an injection pressure in an injection step is caused to have an maximum pressure of 200 MPa and a minimum pressure of 190 Mpa as allowable values”, 0021 “In the injection molding system, the molding failure includes at least one of a burr…a short shot”, failures correspond to deviations.)

Regarding claim 6, Shiraishi, Yoshida, and Wenskus teach the device according to claim 5.
Shiraishi further teaches wherein the output includes a recommendation, in accordance with the degree of influence, of how much and which of the molding condition element items to adjust (0062 “it is known that burrs occur in a molded article at a 

Regarding claim 8, Shiraishi, Yoshida, and Wenskus teach An injection molding apparatus comprising the device according to claim 1 (see the rejection of claim 1 above). 

Regarding claim 9, Shiraishi, Yoshida and Wenskus teach the device according to claim 1. 
Shiraishi and Wenskus further teaches wherein the degree of influence is specified as a (0039 “an action value function is a value function indicating to what degree an action a.sub.t is valuable in a certain state s.sub.t. The action value function is expressed as a function using a state and an action as arguments and updated based on a reward obtained with respect to an action in a certain state”, 0070 “the adjustment of the operating conditions corresponds to the action a used in the machine learning”, states as shown in 0053 are defined according to physical characteristics of the molded article. A value is used to indicate the degree an action is valuable to a state.) percentage that is displayed on the display (Wenskus 3:30-37, 2:20-25, 5:35-40). 


Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al (US PUB. 20170031330, herein Shiraishi) in view of Yoshida et al (US PUB. 20180052756, herein Yoshida) in further view of Wenskus JR et al (US PAT. 5,246,644, herein Wenskus) in further view of Srivastava (NPL, How to Use Excel Sort (Without Messing Up Your Data), January, 2018).
the device according to claim 1.
Shiraishi further teaches wherein the display (Yoshida 0060) is configured to output a predetermined number of the molding condition element items (Shiraishi 0012 0054), and outputs the predetermined number of the molding condition element items that have the degree of influence on the subject quality element item (0072 “it becomes possible to learn the combination of a screw rotation speed and back pressure at which consumption power becomes minimum within a range in which an excellent article may be stably molded without the occurrence of a molding failure.”), in [a descending order] of the degree of influence on the subject quality element item (0041 “in the selection of an action in the above processing (2), an action a.sub.t by which a reward (r.sub.t+1+r.sub.t+2+ . . . ) over a future becomes maximum in a current state s.sub.t (an action for changing to a most valuable state when a state value function is used or a most valuable action in the state when an action value function is used) is selected”, actions which are operating conditions as shown in 0039, correspond to molding condition element items. The value of the actions are known.)
Shiraishi, Yoshida and Wenskus does not explicitly teach in descending order. 
Srivastava teaches in a descending order (under the heading ‘Sorting numbers in MS Excel’, “Click on the Data tab available in Menu Bar, and perform quick sort by choosing any one of the options under the Sort & Filter group, depending upon whether you want to sort in ascending or descending order.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine learning techniques and data teachings of Shiraishi and the display teachings of Yoshida and of Wenskus with the data sorting teachings of Srivastava because Srivastava teaches that “sorting data is considered to be one of the most essential components of data analysis as it helps in .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al (US PUB. 20170031330, herein Shiraishi) in view of Yoshida et al (US PUB. 20180052756, herein Yoshida) in further view of Wenskus JR et al (US PAT. 5,246,644, herein Wenskus) in further view of Asaoka et al (US PUB. 20180281256, herein Asaoka). 

Regarding claim 7, Shiraishi and Yoshida teach the device according to claim 1.
Shiraishi and Yoshida do not teach wherein the learning model is a graphical model.
 Asaoka teaches wherein the learning model is a graphical model (0075 “injection molding machine by the learning section 26 as display of characters in a display apparatus”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the injection molding machine learning techniques and data teachings of Shiraishi and the display teachings of Yoshida and of Wenskus with the learning display teachings of Asaoka since they are both directed towards learning systems of injection molding machines and because Asaoka teaches a means for facilitating maintenance of the injection molding machine (0001).

Relevant Prior Art
	Steinbichler (US PAT. 5550744) has been determined to be relevant prior art since Steibichler teaches a means for determining injection molding parameters based on influence of the parameters. 

Response to Arguments
Applicant's arguments filed 12/16/2021 have been fully considered but they are not persuasive. 
Applicant argues on page 6 and 7 that Shiraishi describes a mean for minimizing consumption of power but not determining that the degree of influence of the parameter is greater than a predetermined value. 
However, the claim recites “wherein the molding condition element item having the degree of influence on the subject quality element item that is greater than a predetermined value”. This limitation has been determined to be indefinite since it is not distinctly clear as to which of the molding condition element item, degree of influence or the subject quality element is greater than a predetermined value.
As a service to the Applicant, the argued interpretation has been taken. However, Wenskus teaches a means for determining that a molding condition element is beyond a predetermined value in terms of its influence on the subject quality (2:10-25).
Therefore, the rejection of claim 1 is maintained as well as the rejection of any dependent claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116